Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 08/30/2021 with Applicant Attorney Mr. Jadran Adrian Mihailovic. 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1. A method for determining a process noise covariance matrix for tuning an observer of a state-of-charge of a battery comprising a set of operating points, wherein the method comprises: - a step of determining, for each operating point, a value of impedances (Ro, Z1) of an electrical model of the battery; - a step of calculating a voltage difference, k , between a voltage obtained by the electrical model, the impedances of which were determined upon completion of the determining step, and a voltage actually measured across the terminals of the battery; - a step of storing the values of said impedances and of said voltage differences; and - a step of producing the covariance matrix (Q) comprising standard deviations, σ[r(SOC1.. P)] obtained based on the voltage differences from the calculating step for various operating points of the battery.
, r(SOC)k, between a voltage obtained by an electrical model, the impedances of which have been stored, and a voltage actually measured across terminals of the battery, and producing a covariance matrix (Q), said matrix comprising standard deviations , 1.. P)], obtained based on the voltage difference calculated for various operating points of the battery.

Allowable Subject Matter
The claims 1-10 are allowed.  Specifically, the independent Claims 1 and 10 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1 and 10. Though the prior arts teach , 
The closet prior art Balasingam discloses a method for calculating a State of Charge (SOC) of a battery using a library of equivalent circuit models representing the battery. (Balasingam, Abstract.) The library includes a number of battery equivalent models each including a combination of resistors, voltages, resistance-current circuits, independent circuits and/or a model selection block that receives an input and selects an equivalent model representing the battery. This equivalent model is used to calculate 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 10: “calculating a voltage difference, r(SOC)k , between a voltage obtained by the electrical model, the impedances of which were determined upon completion of the determining step, and a voltage actually measured across the terminals of the battery;  producing the covariance matrix (Q) comprising standard deviations, σ[r(SOC1.. P)], obtained based on the voltage differences from the calculating step for various operating points of the battery.”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864